UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7242



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


AARON LAMONT DAWKINS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, Senior
District Judge. (5:01-cr-00223-H-ALL; 5:05-cv-172-H)


Submitted:   September 22, 2006           Decided:   October 12, 2006


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Aaron Lamont Dawkins, Appellant Pro Se.    Anita Gorecki-Robbins,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Aaron Lamont Dawkins seeks to appeal the district court’s

order denying his motion for reconsideration of the district

court’s order denying relief on his 28 U.S.C. § 2255 (2000)

motion.*    The order is not appealable unless a circuit justice or

judge    issues   a   certificate     of    appealability.       28   U.S.C.

§ 2253(c)(1) (2000); Reid v. Angelone, 369 F.3d 363, 369 (4th Cir.

2004).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”             28

U.S.C. § 2253(c)(2) (2000).     A prisoner satisfies this standard by

demonstrating     that   reasonable    jurists    would   find    that   any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.         Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).            We have

independently reviewed the record and conclude that Dawkins has not

made the requisite showing.     Accordingly, we deny a certificate of

appealability and dismiss the appeal.             We dispense with oral


     *
      The district court’s order denying § 2255 relief was entered
on its docket on December 6, 2005, and Dawkins relayed his motion
to alter or amend that order to prison officials for mailing on
December 28, 2005, more than ten days later. Dawkins’ motion is
therefore properly construed as arising under Fed. R. Civ. P.
60(b). So construed, the motion did not toll the appeal period.
Consequently, Dawkins’ July 12, 2006 notice of appeal is timely
only as to the court’s May 16, 2006 order denying the motion to
alter or amend.

                                    - 2 -
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                        DISMISSED




                              - 3 -